Citation Nr: 0916388	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1944 to November 1946.  Service in the Asiatic 
Pacific theater during World War II is indicated by the 
evidence of record. 

Procedural history

In an October 2003 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
denied service connection for bilateral hearing loss.  
Following the submission of additional evidence within one 
year of the RO's decision, the Veteran's claim was 
readjudicated in July 2005 where the previous denial was 
confirmed and continued. He did not appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision by the 
Wichita, Kansas RO which denied service connection for 
tinnitus and continued the previous denial of service 
connection for bilateral hearing loss. The Veteran initiated 
an appeal of this decision and requested de novo review by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in July 2008 that continued the denial of his 
claim.  The Veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in July 
2008.

The RO in Lincoln, Nebraska currently has jurisdiction over 
the Veteran's claims.

In April 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Acting Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's claims folder.

On April 15, 2009, a motion to advance this case on the 
Board's docket was granted. See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2008).  The Veteran subsequently 
submitted evidence directly to the Board on April 16, 2009, 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  In an unappealed July 2005 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss. 

2.  The evidence received since the July 2005 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss. 

3.  The competent medical evidence of record does not 
indicate that the Veteran has tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying the claim of 
entitlement to service connection for bilateral hearing loss 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the July 2005 rating decision is 
not new and material, and the claim for service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Tinnitus was not incurred in military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
tinnitus.  The Veteran also seeks to reopen the previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his claim.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his claims in a letter from the RO dated November 28, 
2007, which specifically detailed the evidentiary 
requirements for new and material evidence to reopen a 
previously-denied service connection claim, along with the 
evidentiary requirements for service connection.

The November 2007 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for 
bilateral hearing loss was denied and that this decision was 
final.  He was informed that in order for VA to reconsider 
this issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that pertains to the reason his claim was previously 
denied.  The November 2007 VCAA letter further informed the 
Veteran that: "New and material evidence must raise a 
reasonable possibility of substantiating your claim. The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  The 
Board notes that this language complies with the holding of 
the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also 38 C.F.R. § 3.156 (2008).

The Board notes that the language used in the November 2007 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156. The Board further notes that the Veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim in the last 
final denial of record.  To wit, the RO informed the Veteran: 
"Your claim was previously denied because your service 
medical records were completely silent for any treatment or 
diagnosis of an ear condition or hearing loss during your 
active duty military service. ... Therefore, the evidence you 
submit must relate to this fact."  As such, the Veteran was 
advised of the bases for the previous denial and what 
evidence would be necessary to reopen the claim. See Kent 
supra. 

Further, in the November 2007 VCAA letter, the Veteran was 
informed of the evidentiary requirements for service 
connection, including a request for evidence of a 
relationship between his current disability and an injury, 
disease, or event in military service. 

Crucially, the RO informed the Veteran in November 2007 that 
VA would assist him with obtaining "relevant records from 
any Federal agency.  This may include medical records from 
the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
government, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The November 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the November 2007 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced November 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the November 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  The notice was also 
provided to the Veteran prior to the initial unfavorable 
decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

As explained elsewhere in this decision, with respect to the 
Veteran's bilateral hearing loss claim, the duty to assist 
does not apply to the claim to reopen until such claim has in 
fact been reopened.  As for the Veteran's claim of 
entitlement to service connection for tinnitus, the Board 
finds that reasonable efforts have been made to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the RO has obtained portions of the Veteran's 
service treatment records and his VA outpatient treatment 
records. 

The Veteran's complete service treatment records are not 
associated with the claims folder. The record indicates that 
certain service records were destroyed in a July 1973 fire at 
the National Personnel records Center (NPRC) in St. Louis, 
Missouri. After review of the entire record, the Board 
believes that any further search would be an exercise in 
futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The Board observes that the Veteran cancelled a scheduled VA 
audiological examination.  He did not provide good cause for 
missing this examination and did not make any attempts to 
reschedule.  The Board also notes that the Veteran has not 
been accorded a VA compensation and pension examination with 
regard to his tinnitus claim.  However, for reasons explained 
immediately below, such an examination and medical opinion 
are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, the record does not contain 
competent evidence of a current disability or credible 
evidence of recurrent symptoms of a disability, McLendon 
element (1).  Nor is there evidence that an event, injury, or 
disease occurred in service, McLendon element (2).  Based on 
the lack of any credible in-service injury this case thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, whether the 
Veteran suffered an in-service injury or disease.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence already in the file, in 
particular the Veteran's service treatment records and the 
credibility of his statements. 

As explained in greater detail below, the outcome of the 
Veteran's tinnitus claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008). The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the Veteran and his representative 
appeared before the undersigned Acting VLJ and presented 
personal testimony in support of his claim in April 2009.

Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Service connection - hearing loss

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309(a) (2008); see 
also VA Under Secretary for Health letter dated October 4, 
1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.]

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

Factual background

The "old" evidence 

When the Veteran's claim of entitlement to service connection 
for bilateral hearing loss was denied by the RO in July 2005, 
the record contained portions of the Veteran's service 
treatment records, VA treatment records, private medical 
records and a statement from the Veteran. 

The Veteran's service treatment records indicate that he was 
treated on several occasions.  The treatment reports do not 
describe the nature of the Veteran's complaints or the 
treatment provided.  Instead, the reports simply note the 
dates of treatment, that the injury was incurred in the line 
of duty, and that the Veteran remained fit for duty. 

Private medical records document bilateral hearing loss, left 
ear surgery in December 1982, and right ear surgery in 
November 1984 and July 1986.  A 1991 letter from B.J.M., 
M.A., notes that the Veteran has "long standing ear 
problems."  In 1986, J.H.F., M.D. diagnosed the Veteran with 
chronic otitis media and mastoiditis, cholesteatoma and 
bilateral otosclerosis.   

VA treatment records document adjustments to the Veteran's 
bilateral hearing aids and the findings of a March 2005 
hearing test.  The records also indicate that the Veteran 
cancelled a 2005 VA hearing examination without explanation 
and was unavailable to reschedule.

In a November 2004 statement, the Veteran indicated that he 
"was placed on a crew firing 57mm cannons."  He further 
stated that he was not provided with hearing protection and 
consequently ruptured both ear drums.  The Veteran alleged 
that shortly after his ear drums ruptured, he began having 
chronic ear infections.  

The July 2005 rating decision

In the July 2005 rating decision, the RO essentially found 
that the Veteran had not submitted evidence demonstrating an 
in-service injury and, by implication, that a medical nexus 
demonstrating a link between his current disability and an 
in-service injury or disease has not been demonstrated. 

The Veteran was informed of the July 2005 rating decision in 
a letter from the RO dated July 28, 2005.  He did not perfect 
an appeal.  

In October 2007, the Veteran requested that his claim be 
reopened.  After the RO denied the Veteran's claim in 
February 2008, this appeal followed.  

Additionally received evidence will be discussed below.




Analysis

The July 2005 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  As 
explained above, the Veteran's claim of entitlement to 
service connection for hearing loss may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. 5108 
(West 2002); 38 C.F.R. 3.156 (2008); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., after 
July 2005] evidence bears directly and substantially upon the 
specific matter under consideration. i.e., a connection 
between the Veteran's current disability and an in-service 
injury or disease. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.  In this case, the 
RO denied the Veteran's claim because Hickson elements (2) 
and (3) were lacking.  

The evidence associated with the Veteran's claims folder 
since July 2005 includes VA treatment records, the April 2009 
hearing transcript and private treatment records documenting 
his 1986 right ear surgery and post-operative treatment. 

The recently added VA medical treatment records document the 
Veteran's complaints of ear pain and draining.  See, e.g., a 
February 2006 nursing walk-in note.  The treatment records 
also document the Veteran's bilateral hearing aid 
adjustments.  These reports cannot be considered "new" in 
that they do not add any additional information to the 
diagnosis of hearing loss that was already of record in July 
2005.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz 
v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of disease 
does not constitute new and material evidence]. Put another 
way, the recent medical records refer only to element (1), 
which had been established in July 2005.  These records do no 
add anything to crucial elements (2) and (3), in-service 
disease and medical nexus.

Similarly, the recently submitted private treatment records 
documenting right ear surgery are identical to records that 
were before the RO at the time of the July 2005 rating 
decision.  These records do not add any additional 
information to the diagnosis of hearing loss that was already 
of record in July 2005 and do not indicate that Veteran's 
hearing loss is related to his military service.

The record since July 2005 also includes the April 2009 
hearing transcript wherein the Veteran indicates that he 
injured his ears during service.  See the Hearing transcript, 
page 6.  Such contentions were contained in his previous 
claim for VA benefits and were considered and rejected by the 
RO at that time.  The Veteran's repeated contentions are 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  

Moreover, to the extent that the Veteran testified that his 
hearing loss is the result of in-service noise exposure, it 
is now well established that lay persons without medical 
training, such as the Veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

The Veteran has been accorded ample opportunity to submit new 
and material evidence, to include competent medical evidence.  
He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to submit evidence in support of his claim]. 

In short Hickson element (3), medical nexus, remains lacking.  
New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss may not be reopened.  The benefit 
sought on appeal remains denied.  


2.  Entitlement to service connection for tinnitus. 

Relevant law and regulations 

The law and regulations generally pertaining to service 
connection have been set forth above and need not be 
repeated. 

Initial matter - the missing service records

As indicated above, only portions of the Veteran's service 
treatment records were obtained by the RO.  In circumstances 
in which service treatment records may be missing, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as will be explained immediately below, the 
Board is denying the Veteran's claim based on no evidence of 
a currently diagnosed disability, lack of an in-service 
injury and the lack of a medical nexus.  The Veteran's 
service treatment records from over a half century ago would 
manifestly shed no light on the matter of currently 
disability or provide a medical nexus.  Thus, the loss of 
some of the service records, although regrettable, is not 
crucial to the outcome of this case.


Discussion

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to the Hickson element (1), current disability, 
there is no medical evidence indicating that the Veteran has 
tinnitus.  While the record indicates that the Veteran has 
been seen for audiological treatment and testing, those 
treatment reports do not indicate that the Veteran has ever 
complained of ringing in his ears or diagnose the Veteran 
with tinnitus. 

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim, i.e., a competent 
medical diagnosis of tinnitus.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

While the Board is cognizant that the Veteran is competent to 
testify to the existence of ringing in his ears, it is now 
well established that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the Veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  C.f. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).


In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the Veteran's tinnitus 
claim, and the claim fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), during the April 2009 
hearing, the Veteran testified that he ruptured his eardrums 
during basic training at Fort Hoot, Texas while firing a 57mm 
gun.  The Veteran further indicated that his ears continued 
to bother him through his military service and he was 
hospitalized in Osaka, Japan on a number of occasions. 

As with all questions, the matter of in-service injury must 
be answered based on evaluation of the entire record.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  In this case, the record is devoid of any 
objective evidence of acoustic trauma and/or injury to the 
ears in service.

As noted above, the Veteran's service treatment records are 
missing through no fault of his.  However, several treatment 
records have been located by the National Personnel Records 
Center (NPRC).  While these records indicate that the Veteran 
did seek treatment while at Fort Hood, there is no indication 
what the Veteran's complaints were, or what treatment was 
administered.  Furthermore, NPRC has indicated that there was 
no evidence that the Veteran had ever been hospitalized. 

The Veteran has testified that his primary duty in the Army 
was as an artillery gunner.  See the April 2009 hearing 
transcript, page 3.  He also testified that during basic 
training he suffered acoustic trauma while learning how to 
fire artillery.  Id, at 4.  However, contrary to the 
Veteran's statements, a review of the Veteran's discharge 
papers indicates that his military occupational specialty 
(MOS) was a truck driver.  The Veteran has not cogently 
explained how or why, as a truck driver, he underwent 
extensive basic training on the use of heavy artillery or why 
he continued to operate such artillery during his service. 

The Board wishes to make it clear that it does not 
necessarily dispute that the Veteran may have been exposed to 
noise during his basic training and military service, as 
undoubtedly were many other Veterans.  However, the evidence 
of record, as a whole, does not support the Veteran's 
contention that he sustained any injury thereby.  Crucially, 
in the more than sixty years that have elapsed since the 
Veteran separated from service, there is not one single 
medical treatment record documenting a complaint or diagnosis 
of tinnitus. 

The lack of any evidence of tinnitus for more than half a 
century after service, and the filing of the claim for 
service connection 60 years after service, is itself evidence 
which tends to show that no injury to the ears was sustained 
in service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  There are no service treatment records or 
post service medical records that indicate that the Veteran 
suffered an in-service injury.  Furthermore, the Board finds 
it particularly significant that the Veteran did not file a 
claim for tinnitus when he filed his original claim for 
bilateral hearing loss. 

In essence, the Veteran's case rests of his own statements 
that the treatment records made during service were a result 
of his complaints of ear pain.  The Board has considered 
those statements.  However, his statements are outweighed by 
the lack of objective evidence of tinnitus for decades after 
service  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the Veteran never mentioned tinnitus until he brought up 
the subject in connection with his claim for VA benefits 
approximately 60 years after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking probative value.  Hickson element (2) has 
therefore not been met, and the claim fails on that basis as 
well.

With respect to element (3), in the absence of a current 
diagnosis of tinnitus, it follows that a medical nexus is 
also lacking.  Such is the case here.  A review of the record 
reveals that the Veteran has not submitted medical evidence 
attempting to link an in-service injury or disease to a 
diagnosis of tinnitus.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the Veteran's 
claim fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tinnitus as Hickson elements (1), (2) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.




ORDER

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened. The benefit sought on 
appeal remains denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


